BELCHER, Commissioner.
Upon a trial before the court after waiver of a jury, the appellant entered a plea of not guilty to the information charging the offense of driving while intoxicated. She was found guilty and her punishment was assessed at three days in jail and a fine of $100.
The testimony offered by the state and that of the appellant both show that appellant was driving an automobile upon a public highway at the time and place alleged.
Officer Steel of the Dallas Police Department testified that he saw the appellant immediately after she had stopped her automobile on the street, smelled a strong odor of alcohol on her breath, observed that her speech was slurred and confused, and that she staggered while walking. He expressed the opinion that the appellant was intoxicated. Officer Raley arrived at the scene shortly after the appellant had stopped her car and his testimony corroborates that of Officer Steel.
Testifying in her own behalf, the appellant denied that she was intoxicated, but admitted she had had one drink of whiskey and two beers about 1:30 P.M., and about 8 P.M. she was apprehended by Officer Steel.
No formal or informal bills of exception appear in the record, and no brief has been filed in behalf of the appellant.
The evidence is sufficient' to support the conviction and no error appearing the judgment is affirmed.
Opinion approved by the Court.